36 F.3d 1112
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Chester KOWALCZYK, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF JUSTICE, Defendant-Appellee.
No. 94-1398.
United States Court of Appeals, Federal Circuit.
Aug. 12, 1994.

ORDER
Before LOURIE, Circuit Judge.


1
We sua sponte consider whether this court has jurisdiction over Chester Kowalczyk's appeal of an order of the United States District Court for the District of Columbia.


2
Kowalczyk brought a Freedom of Information Act case in district court.  The district court granted summary judgment for the Department of Justice and dismissed Kowalczyk's case.  Kowalczyk's notice of appeal sought review by this court.  However, the district court's clerk apparently transmitted the notice of appeal to the United States Court of Appeals for the District of Columbia Circuit.  On June 30, 1994, the District of Columbia Circuit transferred the appeal to this court because on its face the notice of appeal sought this court's review.


3
In a letter dated July 19, 1994, Kowalczyk states that he intended to appeal the district court's order to the District of Columbia Circuit.  Kowalczyk is correct that this court does not have jurisdiction over cases concerning only the Freedom of Information Act.  The appeal should be transferred to the District of Columbia Circuit.


4
Accordingly,

IT IS ORDERED THAT:

5
Pursuant to 28 U.S.C. Sec. 1631, Kowalczyk's case is transferred to the United States Court of Appeals for the District of Columbia Circuit.